



Exhibit 10.1
JOINDER AGREEMENT
(Master Credit Facility)
THIS JOINDER AGREEMENT (“Joinder Agreement”) is executed as of August 4, 2016,
by DC-3300 ESSEX, LLC (“Joining Party”) and delivered to KeyBank National
Association, as Agent, pursuant to §5.4 of the Second Amended and Restated
Credit Agreement dated as of May 28, 2014, as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement and Amendment to Other
Loan Documents dated as of August 21, 2015, as from time to time in effect (as
the same has been and may be further varied, extended, supplemented,
consolidated, amended, replaced, increased, renewed or modified or restated from
time to time, the “Credit Agreement”), by and among Carter/Validus Operating
Partnership, LP (the “Borrower”), KeyBank National Association, for itself and
as Agent, and the other Lenders from time to time party thereto. Terms used but
not defined in this Joinder Agreement shall have the meanings defined for those
terms in the Credit Agreement.
RECITALS
A.    Joining Party is required, pursuant to §5.4 of the Credit Agreement, to
become an additional Subsidiary Guarantor under the Guaranty and the
Contribution Agreement.
B.    Joining Party expects to realize direct and indirect benefits as a result
of the availability to the Borrower of the credit facilities under the Credit
Agreement.
NOW, THEREFORE, Joining Party agrees as follows:
AGREEMENT
1.Joinder. By this Joinder Agreement, Joining Party hereby becomes a “Subsidiary
Guarantor” and a “Guarantor” under the Credit Agreement, the Guaranty and the
other Loan Documents with respect to all the Obligations of the Borrower now or
hereafter incurred under the Credit Agreement and the other Loan Documents, and
a “Subsidiary Guarantor” under the Contribution Agreement. Joining Party agrees
that Joining Party is and shall be bound by, and hereby assumes, all
representations, warranties, covenants, terms, conditions, duties and waivers
applicable to a “Subsidiary Guarantor” and a “Guarantor” under the Credit
Agreement, the other Loan Documents and the Contribution Agreement.
2.Representations and Warranties of Joining Party. Joining Party represents and
warrants to Agent that, as of the Effective Date (as defined below), except as
disclosed in writing by Joining Party to Agent on or prior to the date hereof
and approved by the Agent in writing (which disclosures shall be deemed to amend
the Schedules and other disclosures delivered as contemplated in the Credit
Agreement), the representations and warranties contained in the Credit Agreement
and the other Loan Documents applicable to a “Guarantor” or “Subsidiary
Guarantor” are true and correct in all material respects as applied to Joining
Party as a Subsidiary Guarantor and a Guarantor on and as of the Effective Date
as though made on that date. As of the Effective Date, all covenants and
agreements in the Loan Documents and the Contribution Agreement of the
Subsidiary Guarantors apply to Joining Party and no Default or Event of Default
shall exist or might exist upon the Effective Date in the event that Joining
Party becomes a Subsidiary Guarantor.




--------------------------------------------------------------------------------





3.Joint and Several. Joining Party hereby agrees that, as of the Effective Date,
the Guaranty and the Contribution Agreement heretofore delivered to the Agent
and the Lenders shall be a joint and several obligation of Joining Party to the
same extent as if executed and delivered by Joining Party, and upon request by
Agent, will promptly become a party to the Guaranty and the Contribution
Agreement to confirm such obligation.
4.Further Assurances. Joining Party agrees to execute and deliver such other
instruments and documents and take such other action, as the Agent may
reasonably request, in connection with the transactions contemplated by this
Joinder Agreement.
5.GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION
UNDER, AND SHALL, PURSUANT TO NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401,
BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
6.Counterparts. This Joinder Agreement may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
7.The effective date (the “Effective Date”) of this Joinder Agreement is August
4, 2016.


2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Joining Party has executed this Joinder Agreement under seal
as of the day and year first above written.
 
 
"JOINING PARTY"
 
 
 
 
 
 
 
 
 
 
DC-3300 ESSEX, LLC, a Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
By:
 
Carter/Validus Operating Partnership, LP, a Delaware limited partnership, its
sole member
 
 
 
 
 
 
 
 
 
 
 
 
By:
Carter Validus Mission Critical REIT, Inc., a Maryland corporation, its General
Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lisa Collado
 
 
 
 
 
Name:
Lisa Collado
 
 
 
 
 
Title:
Authorized Agent
 
 
 
 
 
 
 
 
 
 
 
 
 
[SEAL]



ACKNOWLEDGED:
KEYBANK NATIONAL ASSOCIATION,
as Agent
By: /s/ Kristin Centracchio
Name: Kristin Centracchio
Its: Vice President




3